Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Specification is silent with regards to the claimed feature “setting a size of the window to be smaller than a range between a peak that immediately precedes the reference peak and a peak immediately subsequent to the reference peak”. 
In [0013], the same language is used as in the claim without any reasons/explanation of the “smaller” size reasoning/benefits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim, the limitation “setting a size of the window to be a window size is set to be smaller than a range between a peak that immediately precedes the reference peak and a peak immediately subsequent to the reference peak” is indefinite.
In the “Applicant Arguments/Remarks” dated 7/18/2022, the Applicant states that the amended feature about a window defined as “temporal range comprising a subset of all samples in the vertical acceleration data before and after the reference peak” is not disclosed by Jung. However, it is unclear how a smaller window may be sufficient enough to capture both the preceding and the following peaks relative to the reference peak as underlining independent Claim 1 requires.

			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Keun Jung (Korean Patent Application KR 101830371), hereinafter ‘Jung’ (submitted in the IDS dated 8/20/2020 in view of AHN SUNG HWAN et al. (Korean Patent Application KR 20160031246), hereinafter ‘Hwan’.
With regards to Claim 1, Jung discloses 
A method of detecting a gait parameter through a head part acceleration sensor (the gait drawn with the movement position [0021]; 3 axial direction acceleration of top and bottom can be collected using 3 axial direction acceleration sensor (111) … The movement position derivation apparatus (100) is equipped in the head of the user [0044]), comprising: collecting an acceleration data associated with a pedestrian's acceleration in a vertical direction,  wherein the vertical acceleration data is generated by an acceleration sensor (walk of the user … effectively sensing the motion of the user and collecting and analyzing data [0001]; Upper and lower direction acceleration (a which as shown in such example the mode lice of such motion well shows up in 7 (A). are measured in the time domain in case the motion of the user is the walk in the midship support point of time determining step .z, i.e. vertical acceleration component, added by examiner [0053]; az [0043]; Figs. 7(A) and (B)) disposed at a head part of the pedestrian, as discussed above; extracting a peak value of a reference peak in the vertical acceleration data within a gait cycle (the peak value is formed [0053]; Fig.7(A)) including a standing phase and a swing phase (it can be divided into state of the surface is stepped with section, and one foot state of the surface is stepped with section and one foot the section and while being the state stepping the surface with one foot the shaking to upper and lower direction is most less [0053]); detecting a start point and an end point of a double-limb support based on the peak value of the reference peak (While determining the section in which the peak value is formed [0053]: grayed-out are surrounding the peaks in Fig. 7(A)); and detecting the double-limb support based on of the start point and the end point in order to analyze a gait posture of the pedestrian [0053-0055], wherein the start point and the end point of the double-limb support are set within a time window (section) (shown in Fig. 7(A)), the start point of the double-limb support is the same as an end point of a single-limb support, and the end point of the double-limb support is the same as a start point of another single-limb support.
Jung also discloses detecting a gait parameter within a time section (a percentage of gait cycle) as a subset of all samples in the vertical acceleration data before and after the reference peak (FIG. 7 shows an example of a vertical acceleration graph with respect to time during walking … the peak is generated in the walk shown in Figure 7(A) in case of graph at the moment when the feet altogether treads to the surface, (a .sub.z )).[0049]; in Fig. 7A, the shadowed area represents a corresponding time history).
However, Jung does not specifically disclose detecting a gait parameter is completed within a window defined as a temporal range comprising a subset of all samples in the vertical acceleration data before and after the reference peak, the start point of the double-limb support is the same as an end point of a single-limb support, and the end point of the double-limb support is the same as a start point of a single-limb support; and determining a gait point-in-time based on the start point and the end point of the double-limb support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to account for the fact that the start point of the double-limb support is the same as an end point of a single-limb support, and the end point of the double-limb support is the same as a start point of a single-limb support as starting/ending points happen interchangeably during the same time window while a pedestrian walks using both feet as discussed in [0053-0055] and Figs. 7(A) and 7(B).
Hwan discloses a method of detecting a gait parameter is completed within a window defined as a temporal range comprising a subset of all samples in the vertical acceleration data before and after the reference peak (8 is a diagram for explaining detection of a gait pattern according to an embodiment …, p. 7; Fig. 800; The sensing data can be divided into time segments to extract a plurality of steps… the acceleration data divided into the time intervals corresponding to each step section include one peak for each step, p.2; The gait recognition apparatus can extract the steps 811, 812, 813, 814, 815, and 816 by defining a step interval between points, p.7; the gait recognition apparatus can extract the strides 831, 832, 833, 834, and 835, p.7).
Hwan also discloses determining a gait point-in-time based on the start point and the end point of the double-limb support, wherein the start point and the end point of the double-limb support are set within the window (when the user starts walking in the stop state, the walking environment recognition device can extract the walking pattern 1311 using the sensing data … FIG. 14 is a diagram for explaining extraction of gait characteristics of the gait recognition apparatus according to an embodiment, Description, p.8; Fig.800; the gait pattern detector 320 may normalize the gait pattern to at least one of the time axis and the data axis. Here, the normalization for the time axis can be represented by time normalization, p.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Hwan to determine a gait point-in-time based on the start point and the end point of the double-limb support while examining a window defined as a temporal range comprising a subset of all samples in the vertical acceleration data before and after the reference peak to detect a gait parameter based on the gait point-in-time to distinguish different gait patterns (Hwan, p.2).

With regards to Claim 6, Jung discloses a highest peak of the peaks of the gait cycle (Fig. 7(A)) and so does Hwan (Fig.800).
However, Jung is silent with regards setting a size of the window to be smaller than a range between a peak that immediately precedes the reference peak and a peak immediately subsequent to the reference peak.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Kawamura to use the highest peak as a reference peak for a gait assessment as discussed above (measured in time domainvZ comprises peak value, Jung [0017]) while setting/limit the window size to be smaller than a range between preceding and following peaks disposed on both sides of the reference peak to concentrate/use the assessment of the reference peak as opposed to the other peaks if the window would be larger (encompassing them).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Hwan, in view of Kazuya Kawamura et al., “Gait Phase Detection Using Foot Acceleration for Estimating Ground Reaction Force in Long Distance Gait Rehabilitation”, Journal of Robotics and Mechatronics, Vol.24,  No.5, 2012, pp. 828-837, submitted in the IDS dated 8/20/2020, hereinafter ‘Kawamura’.
Jung in view of Hwan discloses the claimed invention as modified in Claim 1.
However, Jung does not specifically disclose detecting a gait jerk signal at a point-in-time in which an impact is applied to a ground when a limb moves from the single- limb support to the double-limb support by differentiating the pedestrian acceleration in the vertical direction, setting a peak value of the gait jerk signal located before the reference peak as the start point of the double-limb support, and setting a peak value of the gait jerk signal located after the reference peak value as the end point of the double-limb support.
Kawamura discloses a gait jerk signal at a point-in-time in which an impact is applied to a ground when a limb moves from the single- limb support to the double-limb support is further detected by differentiating the acceleration in the vertical direction (we focused on a jerk of each foot in vertical axis direction, which shows changing acceleration during walking, p.830), i.e. “when a limb moves from the single- limb support to the double-limb support”, added by examiner.
Kawamura also discloses a peak value of the gait jerk signal located before the peak value of the acceleration in the vertical direction is set as the start point of the double-limb support, and a peak value of the gait jerk signal located after the peak value of the acceleration in the vertical direction is set as the end point of the double-limb support (l11e acceleration value shows dear changes when subjects start and stop their motion. The jerk of each foot in vertical axis direction shows significant change with the timing of Heel-contact and with the timing of Toe-off, as shown in Fig. 4. This change has been caused by flipping the sign of the difference of acceleration data. To use this change, we proposed to detect the timing of Heel-contact and Toe-off during gait motion using zero-crossing point of jerk of each foot, p.830; Fig. 5 shows differences between the peaks of Heel-contact and the peaks of 'Toe-off have been occurred … We found jerk data (HCpeak, TOpeak in Fig. 5) that detects Heel-contact and Toe-off in a gait cycle. Next, we found jerk data (HCprepeak, TOprepeek in .Vig, 5) that occurred just before Heel-contact and Toe-off. From these results, we set the threshold to detect the timing of Heelcontact between HCpeak and HCprepeak and to detect the timing of Toe-off between TOpeak and TOprepeak (Fig, 5). After the threshold is obtained, we detect the timing of Heel-contact and Toe-off. Next, we find jerk data in which the value is larger than the threshold of Heel-contact. After the timing of this jerk, the zero-crossing lime of jerk is detected as the timing of Heel-contact. Finally, we find a jerk whose value is larger than the threshold of Toe-off between the timing of Heel-contact After this timing of jerk, the zero-crossing time is detected as the timing of Toe-off, p.831; Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung and Hwan, in view of Kawamura to detect a gait jerk signal at a point-in-time in which an impact is applied to a ground when a limb moves from the single- limb support to the double-limb support to differentiate the acceleration in the vertical direction of a gait jerk signal in which an impact is applied to a ground and use a peak value of the gait jerk signal located before the peak value of the acceleration in the vertical direction is set as the start point of the double-limb support, and a peak value of the gait jerk signal located after the peak value of the acceleration in the vertical direction is set as the end point of the double-limb support as known in the art and discussed in Kawamura (gait phase could be detected using the jerk of each leg, calculated from acceleration data in vertical axis direction, Kawamura, Abstract; p.833).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Hwan, in view of Mark D. Latt et al., “Walking speed, cadence and step length are selected to optimize the stability of head and pelvis accelerations”, Exp Brain Res (2008) 184:201–209, hereinafter ‘Latt’, and in further view of “Step Length, Cadence, and the Walk Ratio”, Photokinetics, 2018, 5 pages, https://www.protokinetics.com/step-length-cadence-and-the-walk-ratio/, hereinafter ‘Step Length’.
Jung in view of Hwan discloses the claimed invention as modified in Claim 1.
Jung additionally discloses using reference peak acceleration in the vertical direction (a measured in the time domain x. The foot supported based on the denotation is grasped on. Next, upper and lower direction acceleration (a measured in the time domainz The peak value, and the difference value between the valley value and two are compared. That is, the time which the left foot supports and the peak value, when the right leg supports the valley value etc. are compared [0060]) and detecting pedestrian position using a global positioning system (GPS) (position sensitive detector (112) can measure the user location using the GPS signal [0020]). 
Jung also discloses detecting a step width (when it has key - stride related data of the traveling speed optimal and walk built in the gait information of the correspondence user is compared with this and determines whether the stride is too wide in comparison with the key of the correspondence user or the stride is not narrow and in case of deviating from the optimum range the stride correction amount to be the line or has to be increased is easily produced [0037]), wherein the “gait information” is “based on the peak value of the reference peak” as discussed above, emphasis added by examiner.
Jung also discloses average velocity of a walker [0014].
However, Jung does not specifically disclose detecting a cadence and a step width based on the peak value of the reference peak, and detecting a gait velocity, a stride length, and a step length of the pedestrian in a case of using a global positioning system (GPS).
Latt discloses a cadence is detected on the basis of the (reference) peak value of the acceleration in the vertical direction (The following variables were calculated… Cadence (steps/min), calculated as the number of vertical pelvis acceleration peaks (heel strike transients) divided by the duration of the walking trial, p.203 Table 1).
Step Length discloses calculating step length (Walking speed is also the product of step length and cadence, p.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung, Hwan, in view of Latt, and Step Length to detect (calculate) a cadence (stride) and, correspondingly, a step width as known in the art based on detected reference peak acceleration and a gait velocity, a stride length, and a step length of the pedestrian based on GPS signals indicating positions of a pedestrian as known in the art.

With regards to Claim 4, Jung in view of Hwan, Latt, and Step Length discloses the claim limitations as discussed in Claim 4, where the Step Length formula (Walking speed is also the product of step length and cadence) provides mathematical base for the claimed formula in which “step length” is equivalent to “stride length” and “walking speed” is equivalent to “gait velocity”. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Hwan, and further in view of Takehiro Aibara (US 2018/0007277), hereinafter ‘Aibara’.
Jung in view Hwan discloses the claimed invention as discussed in Claim 1.
Jung also discloses determining/recognizing left/right foot  (left and right acceleration … measured in the time domain x [0060]; First, a foot supported on the basis of a sign of left and right direction acceleration (A x) measured in a time domain is grasped, machine translation from WIPO web site (attached).
However, the combination is silent with regards to collecting horizontal acceleration data associated with the pedestrian's acceleration in a horizontal direction, and determining whether a portion of the horizontal acceleration data corresponds to the pedestrian's left foot or right foot based on a sign associated with the portion of the horizontal acceleration. 
Aibara collects horizontal acceleration data associated with the pedestrian's acceleration in a horizontal direction (The exercise analysis data is data drawing the combined vector combining the Z-axis acceleration vector (vertical direction) and Y-axis acceleration vector (horizontal direction) [0086]) and determining whether a portion of the horizontal acceleration data corresponds to the pedestrian's left foot or right foot based on a sign associated with the portion of the horizontal acceleration (the CPU 11 uses the angular speed data with the Y-axis as the center among the correction data to determine whether the foot striking the ground in the foot-strike position estimated in step S3 is the left foot or the right foot … when the sign of the detected local value E1 is plus, the CPU 11 determines the foot-strike position as the reference of the present detection is a foot-strike by the right foot. On the other hand, when the sign of the detected local value E2 is minus, the CPU 11 determines the foot-strike position as the reference of the present detection is a foot-strike by the left foot [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Hwan, and Aibara to collect horizontal acceleration data associated with the pedestrian's acceleration in a horizontal direction to automatically determine whether a portion of the horizontal acceleration data corresponds to the pedestrian's left foot or right foot based on a sign associated with the portion of the horizontal acceleration (Airbara [0113]).

Response to Arguments
35 U.S.C. 112(a)
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
The Applicant did not address the rejection as no reasoning for the smaller size of the window is discussed in the specification. The rejection is maintained because the record still does not demonstrate that the written description is adequate. 
A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as defined by this claim. 


35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benoit Mariani et al (US 9307932) discloses a system and a method for assessment of walking and mimicking gait in human using vertical acceleration peaks. 
Giovanni Nino et al. (US 10307081) discloses determining two or more characteristics of an activity performed by a subject including gait.
Antoine LEMARCHAND et al. (US 2016/0313126) discloses determining the orientation of the trajectory followed by a pedestrian using generated accelerations in several directions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863